                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON


EARL M. HOOVER, III, et al.,

              Plaintiff,

v.                                                       Case No. 2:18-cv-01335


SOUTH CENTRAL REGIONAL JAIL

              Defendant.


                     MEMORANDUM OPINION AND ORDER

       The Complaint herein, which concerns various conditions of confinement at the

South Central Regional Jail (“SCRJ”), names Earl M. Hoover, III, and six other inmates

as plaintiffs. However, only Hoover filed an Application to Proceed Without Prepayment

of Fees and Costs (ECF No. 1). Hoover is not an attorney and cannot represent the

interests of the other inmates in this matter. See Fowler v. Lee, 18 F. App’x 164, 165 (4th

Cir. 2001) (“it is plain error for a pro se inmate to represent other inmates”).

       Furthermore, while the United States Court of Appeals for the Fourth Circuit has

not explicitly ruled that multiple prisoners may not join together as plaintiffs in a single

section 1983 action, a number of other courts have determined that the Prison Litigation

Reform Act (“PLRA”) prohibits such joinder. See, e.g., Hubbard v. Haley, 262 F.3d 1194,

1198 (11th Cir. 2001) (the PLRA requirement of a separate filing fee for each prisoner

prevents prisoners from joining claims under Rule 20 of the Federal Rules of Civil

Procedure); Griffin v. Nettles, No. 4:18-cv-02469-RBH-TER, 2018 WL 4701293 (D.S.C.

Nov. 22, 2013) (collecting cases); Galeas v. United States, No. 5:14-cv-3225-F, 2015 WL
1433547, at *1 (E.D.N.C. Mar. 27, 2015); Fleming v. Francis, No. 5:13-cv-21991, 2014 WL

2589755, at *1 n.1 (S.D.W. Va. June 10, 2014) (“The undersigned finds that multiple

prisoner plaintiffs may not proceed in forma pauperis in the same civil action.”).

       Moreover, each inmate’s claims will require individualized determinations; thus,

joinder is not appropriate herein. Accordingly, to the extent that the inmates, other than

Hoover, may wish to pursue such claims pro se, they must file their own separate civil

action, which will be evaluated individually under 28 U.S.C. §§ 1915A and 1915(e)(2)(B),

as appropriate.

       Therefore, it is hereby ORDERED that the instant civil action, Case No. 2:18-cv-

01335, shall pertain only to Earl M. Hoover, III. The Clerk is directed to open a new civil

action for each of the following plaintiffs, listing the South Central Regional Jail as the

defendant:

       1.     Joseph Lobuts, III

       2.     Jeremy Camp

       3.     William C. Sharp

       4.     James D. Gravely

       5.    Dorian Straughter

       6.     Harry Johnson

       Once the new civil actions are opened, these six inmates shall be terminated as

plaintiffs in Case No. 2:18-cv-01335.        In each newly-opened civil action, this

Memorandum Opinion and Order shall be docketed, followed by the Complaint filed

herein, and the Standing Order in Re Assignment of Magistrate Judges. Upon the

opening and docketing of the new cases, the undersigned will conduct a preliminary

review of each case.

                                            2
       The Clerk shall mail a copy of this Order to Earl M. Hoover, III, at the following

address: Earl M. Hoover, III, 604 Russell Street, Charleston, WV 25301. The

Clerk is further directed to mail a copy of this Memorandum Opinion and Order to each

of the other plaintiffs at their last known address.

       ENTER:        April 30, 2019




                                             3
